DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/US19/43128 filed 07/23/2019. 
Information Disclosure Statement
 An information disclosure statement has not been received.  If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Drawings
The drawings are objected to under 37 CFR 1.84(l) (and corresponding PCT rule 11.13a) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawing(s) is/are objected to under 37 CFR 1.83(a) (and corresponding PCT Article 3(2) & 7 (especially (2)(ii)) for not showing claimed features.  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bat” (at least independent claim 20) and “package encapsulating the system” (at least independent claims 1, 19, and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that boxes with element numbers & descriptive text labels can be utilized to show said features.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 Applicant is reminded of the proper content, language, and format for an abstract of the disclosure:
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
	of phrases which can be implied (“This invention provides”).
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities:  
As to claim 10, 
 the period is missing form the end of the sentence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form (Examiner suggests dependency upon claim 11), rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 12,
 which is improperly dependent upon itself, the Examiner emphasizes the improper dependency and the resulting issues therefrom pertaining to antecedence & lack of clarity. The Examiner notes that the conforming to a surface is introduced in claim 11 and therefore to the best understanding of the Examiner claim 12 appears to be a further limit thereof and for the purpose of examination will be so interpreted.  
Dependent claim(s) of rejected claim(s) is/are likewise rejected
Claim(s) 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding claim 14,
 which is presently written as depending upon claim 12, there is insufficient antecedent basis for the limitation "the branding or logo" in the claim. The Examiner notes that said branding and logo are introduced in claim 13 and therefore to the best understanding of the Examiner claim 14 is interpreted as if/similar to depending upon the limitations of claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9, 11-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Walker (US 20040142603 A1; hereafter “Walker”) in view of newly cited Tran et al (US 10022614 B1; hereafter “Tran”).
Regarding independent claim 1,
 Walker teaches a system (Attachable Modular Electronic Systems; see fig. 1) (Title) for measuring and reporting vibrations ([0095] “The sensing functions may include temperature, rotation occurrence or oscillation rates, vibration”) comprising:
at least one sensor (fig. 1, sensor module 130);
at least one transmitting antenna (not shown; see networking in fig. 6) ([0031] “radio detectors, mixers, radio transmitters and receivers, antennas”; [0045] “high frequency radio transmitters and receivers, and radio antennas”);
a central processing unit (fig. 1, CPU Module 110);
a battery (not shown) ([0072] “batteries”; [0083] “battery”; [0087] “batteries”); and
a package (package of electronic system) ([0002] “packaging and constructing such devices”; [0009] “present invention may also weigh less than conventional electronic packaged devices”; [0056] “similar to the packaging of conventional surface mounted electronic components”; [0083] “single integrated unit”), the package encapsulating the system (at once so envisaged as so encapsulating; additional obviousness follows), wherein the overall thickness of the package is approximately 2mm or less ([0009] “may be thin, having for example a thickness of fractions of a millimeter”; reference claim 10 “the system is adhered to an object the system thickness measured from the object to the farthest part of the system from that object is less than 0.5 millimeters”; additional obviousness analysis follows).
The Examiner notes with respect to the above teachings being shown in different figures and/or described in different sections, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the aforementioned elements including Walker’s vibration sensor, battery, CPU, radio antenna, and packaging with each other for the expected purposes of providing useful vibrational sensing of various applications (additionally generically noting that further including additional sensors provides greater versatility and marketability), power supply in remote locations without the need for external wiring, local computations and control of the system thereby more efficiently so performing said computations/control and/or reducing output signals to preprocessed signals (instead of for example all raw data), for convenient wireless communication, and for providing packaging for protection and/or conveniently keeping the system together.
	With further regards to the encapsulation, the Examiner acknowledges that Walker does not explicitly state that the package is encapsulating the system.
However:
It is the Examiner’s position that an ordinary artisan would at once envisage that a packaging of the surface mounted electronic components is so encapsulating.
Furthermore, Tran teaches wherein a package encapsulates a system (Title “Smart Device”; col. 4, ll. 10-64 “All parts of the monitoring device may be encapsulated with each other”; col. 4, line 65 through col. 5, line 14 “processor/RAM/ROM” and “includes a motion sensor, a multi-axis accelerometer, and a strain gage”; col. 4, ll. 10-64 “radio transmitter”; col. 6, ll. 4-24 “accelerometer digitizes the received vibrations”; col. 4, ll. 10-64 “battery charger or may be connected by induction”).
The Examiner additionally notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to make a packaging so integral to encapsulate around Walker’s system.	
Therefore, in view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Walker reasonably teaches wherein the package encapsulates the system, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so encapsulate—as supported by Tran—for the expected purpose of retaining Walker’s system safely and conveniently together for expected purpose inclusive of easier handling, easier placement, and/or protecting all electronic parts of Walker’s system.
With further regards to wherein the overall thickness of the package is approximately 2mm or less, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Walker so reasonably teaches, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the thickness of the packaging to be less 2mm for the expected purpose of making Walker’s system commonsensically smaller thereby enabling placement into locations with less clearance, providing less interference for signals and/or sensing, and/or saving on material costs. The Examiner additionally notes that it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The Examiner notes in particular that only ordinary skill in the art is required for making a packaging thinner.

Regarding claim 2, which depends on claim 1,
 Walker teaches further comprising an inductive wireless charging coil ([0071]-[0072] “power may be delivered to the device by wires through bridges or inductively coupled arrangements”; [0101] “charging methods (including solar and inductive)”; [0102] “batteries may be recharged through inductive coils”).
See analysis in independent claim with regards to combining different features taught by Walker disclosed in different portions, the Examiner additionally noting that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker’s inductive wireless charging with Walker’s other teachings for the expected purpose of more convenient conventional charging means which does not require compromising a packaging for plug-in charging.

Regarding claim 6, which depends on claim 1,
 Walker teaches wherein the at least one sensor (fig. 1, sensor module 130) includes an inertial sensor (fig. 1, sensor module 130) ([0069] “devices to sense chemical, physical, or dimensional conditions. These include but are not limited to: magnetic, humidity, mechanical, flow, resonant, ultrasonic, other acoustic, optical (intensity and spectrum and occurrence), chemical (organic and inorganic), rotational, acceleration, temperature, pressure, dimensional shift and biosensors”; [0074] “devices which directly convert physical motion of objects or sectors of objects into electrical current”; [0084], [0093] “accelerometers”; [0092] “basic instrumentation such as speed, rate of climb (accomplished by arrays of thermisters), axis deflection rate (accomplished by micro machined accelerometers included in the device)”; [0099] “track and record their activity and movement”; [0100] “devices with embedded strain gauges, accelerometers, and air velocity measuring components may be attached to golf clubs, tennis rackets, baseball bats and other sports equipment to accurately measure and record and report motion, so that feedback which may be provided to the user to perfect their "swing" or use of the sports equipment”).
See analysis in independent claim with regards to combining different features taught by Walker disclosed in different portions, the Examiner additionally noting that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker’s inertial sensor(s) with Walker’s other teachings for the expected purpose of accurately measuring, recording and reporting motion and increasing the versatility and marketability including for specific applications (see for example above cited paragraphs of Walker).
.
Regarding claim 7, which depends on claim 1,
 Walker teaches wherein the at least one sensor (fig. 1, sensor module 130) includes a strain sensor (fig. 1, sensor module 130) ([0060] “strain gauge sensor”; [0100] “strain gauges, accelerometers, and air velocity measuring components may be attached to golf clubs, tennis rackets, baseball bats and other sports equipment to accurately measure and record and report motion”; [0104] “strain gauges”).
See analysis in independent claim with regards to combining different features taught by Walker disclosed in different portions, the Examiner additionally noting that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker’s strain sensor with Walker’s other teachings for the expected purpose of accurately measuring, recording and reporting motion inclusive of utility for feedback (such as for sports) or to detect impending stress failure (such as for mechanical device including vehicles).

Regarding claim 8, which depends on claim 2,
 Walker teaches wherein the mass density of the system is lightweight ([0083] “advantages of-devices constructed according to the present invention are that the may be very lightweight”; [0087] “The combination of characteristics of thin construction, flexibility, lightweight and adhesive backing and the capability to operate independently without connective wires would make this application feasible”; [0089] “e present invention may provide low profile, lightweight, and flexibility”).
Walker is silent to wherein the area mass density of the system is approximately 3.5 kg/m2 or less.
However:
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. In the present case, it is the Examiner’s position that reductions in mass of Walker’s system for being lightweight is within ordinary skill in the art.
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, it is the Examiner’s position that changes in size of Walker’s system is within ordinary skill in the art.
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the mass of Walker’s system and/or to change the size of Walker’s system—inclusive of the claimed range wherein the area mass density of the system is approximately 3.5 kg/m2 or less—thereby having the expected advantages of saving on material costs, having better adhesion (e.g., by  increasing surface attachment area), reducing weight for easier transport/use and/or less adverse effects on measurements (e.g., using less sensors, electronics, or lighter weight housing, etc.; e.g., noting that mass/density affects inertia).

Regarding claim 9, which depends on claim 8,
 Walker teaches wherein the system can be adhered to a structure with an adhesive with a peel strength (Abstract “adhesive”; [0022] “an adhesive on the bottom of system 105 (not shown in FIG. 1) may adhere system 105 to object 100”; [0026] “appropriate adhesive material”; [0033] “may be a glue or other adhesive material such as, by way of example only, acrylic based adhesive, epoxy adhesives, silicone adhesives, urethane adhesives or combinations thereof”; [0053] “special "hard adhesives", such as by way of example ultraviolet cured epoxies, to insure that such devices may operate in harsh environments”).
Walker is silent to wherein the peel strength is approximately 550 Pa or more and adhesive strength of approximately 2.2 kPa or more.
However:
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, it is the Examiner’s position that bonding is “well-known to those skilled in the art”,  that the adhesive can be any of a number of encapsulants and/or adhesives “known to those skilled in the art”, and the adhesion can be selected based on the specific application of sensor package by optimizing the options to best suit the application “as will be known to those skilled in the art”.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. In the present case, it is the Examiner’s position that using a stronger adhesive for greater peel and adhesive strength is within ordinary skill.
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a strong peel strength and strong adhesive strength—inclusive of the claimed peel strength of approximately 550 Pa or more and adhesive strength of approximately 2.2 kPa or more—for Walker’s adhesive thereby having the expected advantage of better adherence including reduction of peeling-off/loss-of-adhesion during use (see Walker’s extensive list of uses) thereby reducing damage to and/or loss of Walker’s system, preventing injury/damage to other systems and/or bystanders, being more reliable for extended use which is inclusively useful for reducing maintenance cost for re-adherence. 

Regarding claim 11 and claim 12, where claim 11 depends on claim 1 and where claim 12 as best understood depends on claim 1[[2]]1,
Walker reasonably teaches wherein the package (package of electronic system) is constructed with flexible polymer materials such that the system can conform to engineering surfaces, (claim 12 limitation) wherein the system can conform to a radius of approximately ¾" or less ([0031] “components may be made as part of the flexible substrate in the form of, by way of example only, plastic electronic or optical components”; [0032] “flexible” and “plastic” and “may exhibit a minimum degree of flexibility to be able to be conformal to a cylinder or other object with a minimum radius of between 0.1 and 10 inches or more, with a preferred range of 0.5 to 2.0 inches, and a most preferred range of 0.2 to 1 inches. This flex radius feature is further discussed below with reference to FIG. 5”; [0009] “highly flexible and may conform to the shapes of other objects”; [0110] “placement is so flexible (i.e., the devices may be adhered to almost any object)”; [0081] “may be adhered to sections that are difficult to reach and ones that have curved surfaces without specially engineering”; [0043] “. If the surface of the object is curved, the system may flex to conform to the shape of that surface. For example, system 520 may flex to conform to the surface of object 501. In an embodiment, system 520 has a flex radius of 0.1 inches”; additional obviousness analysis follows).
See analysis in independent claim with regards to combining different features taught by Walker disclosed in different portions, the Examiner additionally noting that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker’s flexibility & polymeric material with Walker’s other teachings for the expected purpose of providing a conventional material to adhere to curved surfaces not requiring specially engineering and therefore increasing the versatility and marketability of Walker’s system. 
The Examiner additionally notes that: 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, using polymer materials, such as plastic, is relatively cheap and easy to manufacture with desired properties, including flexibility.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05(II)(B). Similarly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05
Therefore, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Walker’s package out of flexible polymers able to conform to a radius of ¾” or less thereby providing the aforementioned advantages including of cheap and easy manufacturing and versatility of placement.

Regarding claim 13 and claim 14, which depends on claim 1,
 Walker teaches wherein the outer encapsulation allows for the addition of printed logo and branding  ([0084] “Another example of an application of the present invention is practical smart postage stamps and shipping labels for envelopes”; [0106] “Such devices may be used to make smart parking tickets that fined the offender based, not upon the occurrence, but rather on the time period during which the illegal parking spanned. Smart labels disguised as ordinary bumper stickers may be used to track stolen vehicles. Other similar disguised smart labels may be attached to valuable equipment or other property”; additional obviousness analysis follows).
See analysis in independent claim with regards to combining different features taught by Walker disclosed in different portions, the Examiner additionally noting that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker’s labeling with Walker’s system for the expected purposes of either presenting useful information to the user—such as a printed brand/logo—and/or for hiding the system from view thereby.

Regarding claim 14, which is written as depending on claim 12 but as best understood would have proper antecedence if depending upon claim 13,
 Walker teaches wherein the branding or logo allows for the system under the branding or logo be hidden from the user ([0084] “Another example of an application of the present invention is practical smart postage stamps and shipping labels for envelopes”; [0106] “Such devices may be used to make smart parking tickets that fined the offender based, not upon the occurrence, but rather on the time period during which the illegal parking spanned. Smart labels disguised as ordinary bumper stickers may be used to track stolen vehicles. Other similar disguised smart labels may be attached to valuable equipment or other property”; additional obviousness analysis follows).
See analysis in independent claim with regards to combining different features taught by Walker disclosed in different portions, the Examiner additionally noting that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker’s labeling with Walker’s system for the expected purposes of either presenting useful information to the user—such as a printed brand/logo—and/or for hiding the system from view thereby.

Regarding claim 15, which depends on claim 1,
 Walker teaches wherein the central processing unit (fig. 1, CPU Module 110; see also fig. 9, CPU Unit 900) can perform analog-to-digital signal conversion (not fully shown in fig. 1; see also fig. 9, A/D 903) ([0060]-[0061] “analogue to digital converter”; [0062] “analogue to digital converters”; [0068] “analogue to digital converters”; [0076] “analogue to digital converter 903”; additional obviousness analysis follows).
See analysis in independent claim with regards to combining different features taught by Walker disclosed in different portions, the Examiner additionally noting that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker’s analogue-to-digital signal converter with Walker’s CPU for the expected conventional purpose of enabling analog sensing (numerous sensors are conventionally analog) and digital analysis thereof, the analog sensing enabling use of numerous conventional sensors and corresponding analog parameters and digital computing enabling generic devices able to evaluate to store and compute data more cheaply &/or of a wider variety and/or have a smaller size than specialized analog computers.  

Regarding claim 17, which depends on claim 1,
 Walker teaches (see especially fig. 6; [0044]) wherein the processing unit (CPU) is capable of packaging and delivering wireless signals to another device ([0044] “network” and “internet”; [0045] “capable of functioning as a self-organizing local network”; [0091] “local RF transmission to networks”; [0095] “transfer information through the variety of communication channels discussed herein to existing instrumentation or micro controllers or computers”; [0098] “convey the information via the internet”; [0101] “communication ports and/or transceivers”; [0102] “communicate with the portable device”; [0109] “smart wireless”).
See analysis in independent claim with regards to combining different features taught by Walker disclosed in different portions, the Examiner additionally noting that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker’s wireless networking with Walker’s system for the expected conventional purpose of wireless communication across networks thereby providing useful information to the end user(s) including to/from remote locations, the Examiner further noting that providing information in packets is conventional for networking (e.g., the internet) and that such packaging into packets is standard protocol useful for ensuring that the information carries information such as destination, size, sender, checksum, etc., and thereby ensuring proper and accurate delivery of information and further allowing for proper balancing and/or routing of different loads of packets across the networking equipment.

Regarding independent claim 19,
 Walker teaches a system (Attachable Modular Electronic Systems; see fig. 1) (Title) for measuring and reporting vibrations ([0095] “The sensing functions may include temperature, rotation occurrence or oscillation rates, vibration”) comprising:
at least one sensor (fig. 1, sensor module 130);
at least one transmitting antenna (not shown; see networking in fig. 6) ([0031] “radio detectors, mixers, radio transmitters and receivers, antennas”; [0045] “high frequency radio transmitters and receivers, and radio antennas”);
an inductive wireless charging coil (not shown) ([0071]-[0072] “power may be delivered to the device by wires through bridges or inductively coupled arrangements”; [0101] “charging methods (including solar and inductive)”; [0102] “batteries may be recharged through inductive coils”);
a central processing unit (fig. 1, CPU Module 110) capable of digital signal processing (at once envisaged to include digital; ([0060]-[0061] “analogue to digital converter”; [0062] “analogue to digital converters”; [0068] “analogue to digital converters”; [0076] “analogue to digital converter 903”);
a battery (not shown) ([0072] “batteries”; [0083] “battery”; [0087] “batteries”); and
a package (package of electronic system) ([0002] “packaging and constructing such devices”; [0009] “present invention may also weigh less than conventional electronic packaged devices”; [0056] “similar to the packaging of conventional surface mounted electronic components”; [0083] “single integrated unit”; [0009] “may be thin, having for example a thickness of fractions of a millimeter”; reference claim 10 “the system is adhered to an object the system thickness measured from the object to the farthest part of the system from that object is less than 0.5 millimeters”), the package encapsulating the system (at once so envisaged as so encapsulating; additional obviousness follows);
wherein (see fig. 6) the data from the at least one sensor (fig. 1, sensor module 130) is transmitted to the cloud (internet) via an edge device (fig. 6, PC 620; additional analysis of edge computing follows), wherein computational methods are capable of being performed on the data to provide actionable results ([0044] “network” and “internet”; [0045] “capable of functioning as a self-organizing local network”; [0091] “local RF transmission to networks”; [0095] “transfer information through the variety of communication channels discussed herein to existing instrumentation or micro controllers or computers”; [0098] “convey the information via the internet”; [0101] “communication ports and/or transceivers”; [0102] “communicate with the portable device”; [0109] “smart wireless”; additional obviousness analysis follows).
The Examiner notes with respect to the above teachings being shown in different figures and/or described in different sections, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the aforementioned elements including Walker’s vibration sensor, battery, CPU, radio antenna, packaging, ADC (for digital computing of analog sensing signals), inductive charging coils, and network with each other for the expected purposes of providing useful vibrational sensing of various applications (additionally generically noting that further including additional sensors provides greater versatility and marketability), power supply in remote locations without the need for external wiring, local computations and control of the system thereby more efficiently so performing said computations/control and/or reducing output signals to preprocessed signals (instead of for example all raw data), for convenient wireless communication, for providing packaging for protection and/or conveniently keeping the system together, for the expected conventional purpose of enabling analog sensing (numerous sensors are conventionally analog) and digital analysis thereof, the analog sensing enabling use of numerous conventional sensors and corresponding analog parameters and digital computing enabling generic devices able to evaluate to store and compute data more cheaply &/or of a wider variety and/or have a smaller size than specialized analog computers, for the expected purpose of more convenient conventional charging means which does not require compromising a packaging for plug-in charging, and for the expected conventional purpose of wireless communication across networks thereby providing useful information to the end user(s) including to/from remote locations.
With further regards to the encapsulation, the Examiner acknowledges that Walker does not explicitly state that the package is encapsulating the system.
However:
It is the Examiner’s position that an ordinary artisan would at once envisage that a packaging of the surface mounted electronic components is so encapsulating.
Furthermore, Tran teaches wherein a package encapsulates a system (Title “Smart Device”; col. 4, ll. 10-64 “All parts of the monitoring device may be encapsulated with each other”; col. 4, line 65 through col. 5, line 14 “processor/RAM/ROM” and “includes a motion sensor, a multi-axis accelerometer, and a strain gage”; col. 4, ll. 10-64 “radio transmitter”; col. 6, ll. 4-24 “accelerometer digitizes the received vibrations”; col. 4, ll. 10-64 “battery charger or may be connected by induction”).
The Examiner additionally notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to make a packaging so integral to encapsulate around Walker’s system.	
Therefore, in view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Walker reasonably teaches wherein the package encapsulates the system, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so encapsulate—as supported by Tran—for the expected purpose of retaining Walker’s system safely and conveniently together for expected purpose inclusive of easier handling, easier placement, and/or protecting all electronic parts of Walker’s system.
With further respect to the edge devices, Walker does not explicitly state that said devices (reasonably broadly interpreted as at the edge) are edge computing.
However:
The Examiner takes Official Notice that it is conventional and convenient for devices between the cloud (internet) and a sensing device to perform edge computations on the data.
Furthermore, and as supporting factual evidence for the above assertion, Tran teaches edge computing (col. 53, ll. 37-62 “Operating at the edge ensures much faster response times, reduced risks, and lower overall costs. Maintaining close proximity to the edge devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. In addition to being highly secure, the system also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tran’s explicit edge computing for the cloud with Walker’s system and associated method for the aforementioned reasons, the Examiner exemplary emphasizing faster and cheaper (see especially citation of Tran above).
 
Regarding independent claim 20,
 Walker teaches a method for measuring and reporting vibrations  ([0095] “The sensing functions” and “vibration”; Title “Attachable Modular Electronic Systems”; [0004] “sports and sporting equipment”; [0100] “devices with embedded strain gauges, accelerometers, and air velocity measuring components may be attached to golf clubs, tennis rackets, baseball bats and other sports equipment to accurately measure and record and report motion, so that feedback which may be provided to the user to perfect their "swing" or use of the sports equipment”) comprising:
obtaining a bat having a system (Attachable Modular Electronic Systems; see fig. 1) for measuring and reporting vibrations ([0095] “vibrations”; [0100] “accelerometers” & “baseball bats”; Examiner further notes that accelerometers measure vibration), the system for measuring and reporting vibrations including at least one sensor (fig. 1, sensor module 130), at least one transmitting antenna (not shown; see networking in fig. 6) ([0031] “radio detectors, mixers, radio transmitters and receivers, antennas”; [0045] “high frequency radio transmitters and receivers, and radio antennas”), a central processing unit (fig. 1, CPU Module 110), a battery (not shown) ([0072] “batteries”; [0083] “battery”; [0087] “batteries”), and a package (package of electronic system) ([0002] “packaging and constructing such devices”; [0009] “present invention may also weigh less than conventional electronic packaged devices”; [0056] “similar to the packaging of conventional surface mounted electronic components”; [0083] “single integrated unit”), the package encapsulating the system (at once so envisaged as so encapsulating; additional obviousness follows), wherein the overall thickness of the package is approximately 2mm or less ([0009] “may be thin, having for example a thickness of fractions of a millimeter”; reference claim 10 “the system is adhered to an object the system thickness measured from the object to the farthest part of the system from that object is less than 0.5 millimeters”; additional obviousness analysis follows);
swinging the bat at a ball ([0100] “baseball bats” and “swing”);
impacting the ball with the bat (at once so envisaged that playing baseball with a bat and swinging includes instances of impact with the ball; additional obviousness analysis follows); and
causing a signal to be sent from the bat ([0100] “baseball bats”) to a receiver (see fig. 6) indicating that an impact occurred (Examiner notes that data sent by sensors inclusive of the accelerometer, strain gauge, etc., would include impact sensor data).
The Examiner notes with respect to the above teachings being shown in different figures and/or described in different sections, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the aforementioned elements including Walker’s vibration sensor, battery, CPU, radio antenna, and packaging with each other for the expected purposes of providing useful vibrational sensing of various applications (additionally generically noting that further including additional sensors provides greater versatility and marketability), power supply in remote locations without the need for external wiring, local computations and control of the system thereby more efficiently so performing said computations/control and/or reducing output signals to preprocessed signals (instead of for example all raw data), for convenient wireless communication, and for providing packaging for protection and/or conveniently keeping the system together.
With further regards to the encapsulation, the Examiner acknowledges that Walker does not explicitly state that the package is encapsulating the system.
However:
It is the Examiner’s position that an ordinary artisan would at once envisage that a packaging of the surface mounted electronic components is so encapsulating.
Furthermore, Tran teaches wherein a package encapsulates a system (Title “Smart Device”; col. 4, ll. 10-64 “All parts of the monitoring device may be encapsulated with each other”; col. 4, line 65 through col. 5, line 14 “processor/RAM/ROM” and “includes a motion sensor, a multi-axis accelerometer, and a strain gage”; col. 4, ll. 10-64 “radio transmitter”; col. 6, ll. 4-24 “accelerometer digitizes the received vibrations”; col. 4, ll. 10-64 “battery charger or may be connected by induction”).
The Examiner additionally notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to make a packaging so integral to encapsulate around Walker’s system.	
Therefore, in view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Walker reasonably teaches wherein the package encapsulates the system, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so encapsulate—as supported by Tran—for the expected purpose of retaining Walker’s system safely and conveniently together for expected purpose inclusive of easier handling, easier placement, and/or protecting all electronic parts of Walker’s system.
With further regards to wherein the overall thickness of the package is approximately 2mm or less, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Walker so reasonably teaches, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the thickness of the packaging to be less 2mm for the expected purpose of making Walker’s system commonsensically smaller thereby enabling placement into locations with less clearance, providing less interference for signals and/or sensing, and/or saving on material costs. The Examiner additionally notes that it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The Examiner notes in particular that only ordinary skill in the art is required for making a packaging thinner.
With further regards to striking a ball with a bat and measuring vibrations therefrom, Tran further teaches “vibration responses corresponding to striking states on a ball or sport object” (col. 6, ll. 25-28) (further pertinent: col. 66, ll. 52-57 “The sensors can work with a baseball training module with kinematics of Hitting, Bunting”; see also previous citations for further context).
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Walker’s swinging the baseball bat and measuring signal data is inclusive of swing the baseball at a baseball ([0100] “baseball bats” and “swing”), impacting said baseball, & signaling said baseball impact, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tran’s vibration sensing of striking states on a ball with Walker’s baseball bat swing sensing and thereby providing kinematic data on hitting and butting useful for baseball training/feedback and/or for reporting information to/for fans.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Walker in view of newly cited Tran in further view of newly cited Vock et al (US 20020116147 A1; hereafter “Vock”).
Regarding claim 3 and claim 4 and claim 5, where claim 3 depends on claim 1 and where claim 4 depends on claim 3 and where claim 5 depends on claim 3,
 Walker reasonably teaches wherein the at least one sensor (fig. 1, sensor module 130) includes a dynamic (motion) strain sensor (fig. 1, sensor module 130) ([0060] “strain gauge sensor”; [0100] “strain gauges, accelerometers, and air velocity measuring components may be attached to golf clubs, tennis rackets, baseball bats and other sports equipment to accurately measure and record and report motion”; [0104] “strain gauges”; at once envisaged to include dynamic strain sensing; additional obviousness analysis follows).
Walker does not explicitly state item 1): wherein the strain sensor is a dynamic strain sensor. Walker does not teach items: 2) (limitation of claim 4) wherein the dynamic strain sensor is a piezo ceramic; and 3) (limitation of claim 5) wherein the dynamic strain sensor is a piezo polymer.
However, with regards to item 1) it is the Examiner’s position that one of ordinary skill would at envisage that Walker’s motion sensing strain sensors are dynamic strain sensors.
Furthermore, regarding items 1)-3), Vock teaches a dynamic strain sensor wherein the strain sensor is a piezo ceramic and/or a piezo polymer  ([0094] “In another aspect, induced-strain sensors, such as a piezoceramics (e.g., PZT, or lead zirconate), piezopolymer (e.g., PVDF), or shape memory (e.g., NiTiNOL) elements can be used in sensors discussed herein. An "induced strain" sensor provides a measurable output such as a voltage in response to an applied strain, generally a compressive strain. Also, strain gages and load cells (which are usually made using strain gage bridges) can also be incorporated into sensors herein: the former for measuring bending strains, the latter for forces and compressive strains”; [0396] “PVDFs (i.e., the piezo foils discussed above), certain care should be taken. First, they are only capable of measuring dynamic signals”; [0397] “PVDF strips excellent dynamic strain gage”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s strain sensor to be explicitly dynamic—as supported by Vock—for the expected commonsensical purpose of thereby better measuring dynamic/motion/quick-changing strains and thus increasing the versatility and marketability of Walker’s system inclusive of utility for Walker’s listed applications for strain measurements. It further (pertinent especially to claim 4) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s strain sensor to be a piezo ceramic—as supported by Vock—for the expected purpose of providing a conventional commercially available material (including as commercially available sensors) with known properties inclusive of being adaptable to many different geometries while retaining functional properties, able to be under prolonged deformation, resistant to electromagnetic radiation, and/or less temperature dependence as exemplarily compared to other materials such as PVDF. It further (pertinent especially to claim 5) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s strain sensor to be a piezo polymer—as supported by Vock—for the expected purpose of being excellent for dynamic strain sensing (Vock [0397 “excellent dynamic strain gages”), having greater sensitivity to induced in-plane strains, and/or less likely to influence the dynamics of the host structure as result of own stiffness as exemplarily compared to other materials such as PZT, However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, the Examiner takes Official Notice that choosing the material of a strain sensor to be either a piezo ceramic or a piezo polymer is within ordinary skill in the art as the properties and applications are fundamentally well-understood (see for example non-patent literature cited to record pertinent thereto).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Walker in view of newly cited Tran in further view of newly cited Matcovich et al (US 5056783 A; hereafter “Matcovich”).
Regarding claim 10, which depends on claim 9
 Walker teaches an adhesive (Abstract “adhesive”; [0022] “an adhesive on the bottom of system 105 (not shown in FIG. 1) may adhere system 105 to object 100”; [0026] “appropriate adhesive material”; [0033] “may be a glue or other adhesive material”).
Walker is silent to wherein the appropriate adhesive material is a double sided tape.
Matcovich teaches wherein the adhesive material is a double sided tape (col. 5, line 63 through col. 6, line 10 “double sided tape”; col. 8, ll. 18- 41 “vibration of the bat”; col. 2, ll. col. 2, ll. 6-29 “battery operated”; col. 7, ll. 25-53 “antenna”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a double sided tape—as supported by Matcovich---for Walker’s adhesive inclusive of for known advantages of compensation for irregular/uneven surfaces, convenient placement including eliminating curing times, and/or reducing manufacturing complexity. The Examiner additionally notes that double-sided tapes are conveniently commercially available including to the end-product user.  

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Walker in view of newly cited Tran and in further view of newly cited Thomas et al (US 20120223833 A1; hereafter “Thomas”).

Regarding claim 16, which depends on claim 1,
 Walker teaches the processing unit (CPU) and wherein the system is capable of signal filtering ([0031] “filters”; [0068] “filters”; It is the Examiner’s position that an ordinary artisan would at once envisage that Walker’s processing unit is capable of digital signal filtering; additional obviousness analysis follows).
Walker does not explicitly state where the processing unit is performing digital signal filtering.
However: 
The Examiner takes Official Notice that digital signal filtering is conventional and commonly used for reducing noise or enhancing certain parts of the signal thereby increasing speed/efficiency and/or increasing accuracy/precision. 
Furthermore, Thomas teaches digital signal filtering  ([0070] “the processor 2 converts raw analog signals from gyroscope and accelerometer components (sensors 5) to digital signals and also runs a program that filters the raw data, performs preliminary calculations, gives the data a time sequence, and sends the data to a wireless interface 12 for data transmission to an external device 4, e.g., a cellular telephone or tablet computer, which can be a group tracking 3 and communication device 4”; [0113] “Generally, the signal processor is configured for a plurality of functions including filtering low frequency signals and analog-to-digital or digital-to-analog signal conversion”).
Therefore, in view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Walker’s CPU is so capable of performing digital filtering, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine digital filtering functions—as supported by Thomas’ processor digital filtering—with Walker’s CPU thereby providing the aforementioned advantages inclusive of reducing noise or enhancing certain parts of the signal and thereby increasing speed/efficiency and/or increasing accuracy/precision.

Regarding claim 18, which depends on claim 1,
 Walker teaches wherein the processing unit (CPU) is capable of transceiving information ([0044] “network” and “internet”; [0045] “capable of functioning as a self-organizing local network”; [0091] “local RF transmission to networks”; [0095] “transfer information through the variety of communication channels discussed herein to existing instrumentation or micro controllers or computers”; [0098] “convey the information via the internet”; [0101] “communication ports and/or transceivers”; [0102] “communicate with the portable device”; [0109] “smart wireless”).
Walker is silent to wherein the processing unit is capable of receiving firmware-over-the-air updates.
Thomas teaches wherein a processing unit (processing unit of sensing device) is capable of receiving firmware-over-the-air (hereafter FOTA) updates ([0103] “Over the Air (OTA) enabled firmware and downloading support, SD card data transfer using a Bluetooth interface, LiPo battery charger support, and a Microsoft Foundation Class (MFC) application for firmware uploading via OTA and USB”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas’ FOTA with Walker’s CPU thereby allowing the manufacturer to repair bugs, install new software updates, features, and/or services even after the system has been purchased and thus providing efficient and timely firmware updates wirelessly and thus increasing customer satisfaction and reducing technical support requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        15DEC2022